Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 07/22/2021.  Claims 1-18 and 20 are currently pending, of which claims 15-18 and 20 are withdrawn.  
The IDS statements filed 02/10/2020 and 04/14/2021 have been considered.  Initialed copies accompany this action.
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 07/22/2021 is acknowledged.  Claims 15-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant’s request for rejoinder of the withdrawn claims at such time the compositions are found to be allowable is noted.  
Claim Interpretation
Throughout this Office action the claimed difluoromethane compound may be abbreviated or used interchangeably as “R-32” or “HFC-32”, and the claimed 2,3,3,3-tetrafluoropropene compound may be abbreviated or used interchangeably as “R-1234yf” or “HFO-1234yf”.  The discussion of the various synonyms for these claimed compounds at page 87 lines 8-14 of the original specification is also noted.  
Claims 1-12 recite compositions “comprising a refrigerant mixture … consisting essentially of” various ranges of difluoromethane, 2,3,3,3-tetrafluoropropene, and carbon dioxide.
comprising a refrigerant mixture … consisting essentially of … difluoromethane, … 2,3,3,3-tetrafluoropropene, and … carbon dioxide,” meaning the claimed composition is actually more broad than alleged.  The initial transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements in the entire composition of the claims, and the transitional phrase “consisting essentially of” limits the scope of the composition to the specified materials that do not materially affect the basic and novel characteristics of the claimed invention, which are merely a component within the entire, more broad composition.  See MPEP 2111.03.
	Claim 1 also recites in its preamble the composition/refrigerant mixture is “for replacing R-410A” which merely describes an intended purpose/use of the recited composition.  This preamble statement is extended little patentable weight because the body of the claim(s) fully and intrinsically set forth all of the limitations of the claimed invention, e.g., a composition comprising difluoromethane, 2,3,3,3-tetrafluoropropene, and carbon dioxide.  See MPEP 2111.02 II.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 18, and 19 of copending Application No. 16/644,053. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions comprising refrigerant mixtures consisting essentially of difluoromethane, 2,3,3,3-tetrafluoropropene, and carbon dioxide, and further comprising additional components, e.g., lubricants.  The difference between the two sets of claims is merely the recitation of different, but nevertheless strongly overlapping ranges, of the difluoromethane, 2,3,3,3-tetrafluoropropene, and carbon dioxide components.  For example, claim 1 of the instant claims recites about 42-59 wt.% difluoromethane, about 33-53 wt.% 2,3,3,3-tetrafluoropropene, and about 1-9 wt.% carbon dioxide whereas claim 1 of the copending claims recites about 42-59 wt.% difluoromethane, about 28-53 wt.% 2,3,3,3-tetrafluoropropene, and about 4-17 wt.% carbon dioxide.  Similar cases and subsets of overlapping ranges exist in the dependent claim limitations of the instant claims and copending claims, too.  The two sets of claims are obvious variants of one another.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leck et al. (US 2012/0267564) in view of Yana Motta et al. (US 2015/0315446, hereinafter Yana Motta).
	Leck teaches a composition comprising difluoromethane/HFC-32 and 2,3,3,3-tetrafluoropropene/HFO-1234yf suitable for use as replacing higher GWP refrigerants such as R-410A and R-404A (abstract and para. 0007).  General compositions of the invention comprise about 20-99 wt.% difluoromethane and about 1-80 wt.% 2,3,3,3-tetrafluoropropene (para. 0008 and 0039), and a preferred composition of the invention comprises about 40-65 wt.% difluoromethane and about 35-60 wt.% 2,3,3,3-tetrafluoropropene (para. 0047).  These cited embodiments constitute a prima facie case of overlap meeting the claimed amounts of difluoromethane and 2,3,3,3-tetrafluoropropene recited in instant claims 1-12.  Furthermore, note the Tables in Leck teach several working examples comprising refrigerant mixtures comprising difluoromethane/HFC-32 and 2,3,3,3-tetrafluoropropene/HFO-1234yf, e.g., 45/55 wt.% HFC-32/HFO-1234yf, 50/50 wt.% HFC-32/HFO-1234yf, 55/45 wt.% HFC-32/HFO-1234yf, and 57.5/42.5 wt.% HFC-32/HFO-1234yf (Tables 1 to 6), which fall within, encompass/surround, and/or are merely close to the recited amounts of difluoromethane and 2,3,3,3-tetrafluoropropene of instant claims 1-12.  Leck teaches the composition further comprises a lubricant, e.g., mineral oil, polyalkylene glycols, etc. (para. 0059-0062), which reads on instant claims 13 and 14. 
	Leck fails to teach the composition contains carbon dioxide.
	However, Yana Motta teaches a difluoromethane/tetrafluoropropene-based refrigerant composition (abstract) where it was surprisingly and unexpectedly discovered the inclusion of greater than 0% and up to about 9% by weight of carbon dioxide improved the use of the composition for refrigeration system (para. 0034).  Yana Motta teaches refrigerant comprising this amount of carbon dioxide achieve a low GWP and are useful as R-404A and R-410A replacement fluids (para. 0002, 0007, 0008, 0021, 0028, 0029, 0034, and 0035).  
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide 1-9 wt.% carbon dioxide and subsets/subvalues thereof as taught by Yana Motta in the difluoromethane- and tetrafluoropropene-based composition of Leck in order to obtain a low GWP replacement fluid.  The range(s) of carbon dioxide taught by Yana Motta substantially overlaps and corresponds to the claimed carbon dioxide ranges of instant claims 1-12.

Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yana Motta et al. (US 2015/0315446, hereinafter Yana Motta).
Yana Motta teaches a composition comprising about 17 to about 40 wt.% difluoromethane “HFC-32”, about 51 to about 83 wt.% a tetrafluoropropene, and greater than about 0 to about 9 wt.% CO2 (abstract).  The compositions are useful as a refrigerant for replacing any known heat transfer fluid and identifies R-410A as a candidate for replacement due to R-410A’s high and undesirable GWP (para. 0002, 0007, 0008, and 0021).  Yana Motta teaches the tetrafluoropropene is preferably 2,3,3,3-tetrafluoropropene (para. 0020).  The disclosed range of tetrafluoropropene overlaps and/or touches the claimed 2,3,3,3-tetrafluoropropene ranges of instant claims 1, 2, and 6.  The disclosed range of CO2 substantially overlaps and corresponds to the claimed carbon dioxide ranges of instant claims 1-8.  Yana Motta teaches the composition further comprises a lubricant, e.g., polyol esters, polyalkylene glycols, mineral oil, etc. (para. 0036-0037), which reads on instant claims 13 and 14. 
Even though the disclosed about 17 to about 40 wt.% difluoromethane range of Yana Motta does do not overlap or lie inside the instantly claimed difluoromethane ranges, there is nevertheless a prima facie case of obviousness of the recited difluoromethane ranges of instant claims 1-8 over those of Yana Motta since the end points of the difluoromethane ranges are merely close such that one skilled in the art would have expected them to have the same properties.  Note, both the reference and instant claims also recite the term “about” to describe the end points of the ranges, which allows for concentrations slightly outside the ranges and further narrows the differences between the instantly claimed ranges and disclosed ranges in the prior art.  For example, instant claims 1-8 recite “about 42”, “about 43” or “about 44” wt.% as the lower bound or amount of difluoromethane, which is approximately the same as the “about 40” wt.% upper bound of difluoromethane disclosed in the reference.  41 wt.%, or even 40-44 wt.%, difluoromethane reads on both the claimed “about 42”, “about 43” or “about 44” wt.% lower boundaries and reference’s “about 40” wt.% upper boundary.  
A similar case of prima facie case of obviousness also exists for the recited 2,3,3,3-tetrafluoropropene ranges of instant claims 3-5, 7, and 8 since the end points of the tetrafluoropropene ranges are merely close such that one skilled in the art would have expected them to have the same properties.  Both the reference and instant claims also recite the term “about” to describe the end points of the ranges, which allows for concentrations slightly outside the ranges and further narrows the differences between the instantly claimed ranges and disclosed ranges in the prior art.  For example, instant claims 3-5, 7, and 8 recite about 48, about 49, or about 50 wt.% as the upper bound or amount of 2,3,3,3-tetrafluoropropene, which is approximately the same as the “about 51” wt.% lower bound of tetrafluoropropene disclosed in the reference.  50 wt.%, or even 48-51 wt.%, tetrafluoropropene reads on both the claimed about 48, about 49, or about 50 wt.% upper boundaries and the reference’s “about 51” wt.% lower boundary.  
Further note, Applicant has actually provided evidence and demonstrated the claimed composition/refrigerant has substantially the same properties as composition/refrigerant encompassed by Yana Motta et al. by comparing the properties of various difluoromethane/2,3,3,3-tetrafluoropropene/CO2 mixtures.  See an excerpt of Table 1 taken from the original specification, below, comparing a 40/51/9 mixture representative of Yana Motta et al.’s composition vs 42-44/48-53/5-8 mixtures representative of the claimed composition: 

    PNG
    media_image1.png
    410
    519
    media_image1.png
    Greyscale
.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 2020/0224071, utilizing the earlier effectively filed disclosure of foreign application GB 1712813.3 filed 08/10/2017).  Low’s earlier filed foreign priority document is publicly available in the file wrapper of US 2020/0224071 (US Application No. 16/637,194), and a copy thereof has been provided with this correspondence for convenience.  
Low teaches compositions comprising 1,1-difluoroethene/R-1132a, difluoromethane/R-32, 2,3,3,3-tetrafluoropropene/R-234yf), and optionally carbon dioxide (abstracts of PGPub and GB 1712813.3).  The compositions are suitable for use as replacing existing refrigerants such as R-410A (para. 0001 of PGPub; page 1 lines 3-4 of GB 1712813.3).  Preferred compositions of the invention comprise about 3-20 wt.% R-1132a, about 10-80 wt.% R-32, and about 10-75 wt.% R-1234yf (para. 0020 of PGPub; page 4 lines 9-11 of GB 1712813.3).  Para. 0014-0021 of the PGPub and page 3 line 11 to page 4 line 17 of GB 1712813.3 teach other general/preferred compositions containing these components; of note is the lower bound amount of R-1132a may be as low as about 1 wt.%.  Low teaches any of the preferred compositions may further comprise carbon dioxide, and, when present, the carbon dioxide is contained in an amount of about 2-15 wt.% and has the benefit of reducing flammability of the composition (para. 0022-0023 of PGPub; page 4 lines 19-26 of GB 1712813.3).  These cited embodiments constitute a prima facie case of overlap meeting both the claimed language and the claimed amounts of difluoromethane, 2,3,3,3-tetrafluoropropene, and carbon dioxide recited in instant claims 1-12.  Low teaches the composition further comprises a lubricant, e.g., mineral oil (para. 0049-0051 of PGPub; page 8 lines 7-19 of GB 1712813.3), which reads on instant claims 13 and 14. 
Furthermore and/or alternatively regarding claims 1-12, Low teaches several working examples comprising refrigerant mixtures, in wt.%, based primarily on R-32 and R-1234yf (Table 4 of PGPub and GB 1712813.3): 

    PNG
    media_image2.png
    79
    441
    media_image2.png
    Greyscale

Regarding the difluoromethane and 2,3,3,3-tetrafluoropropene components, the example of 50/45 wt.% R-32/R-1234yf is within the recited amounts of claims 1-3 and 9, and the examples of 40/55 wt.% R-32/R-1234yf, 50/45 wt.% R-32/R-1234yf, and 60/35 wt.% R-32/R-1234yf encompass/surround the scope of the recited amounts of claims 4-8 and 10-12 (meaning the claimed ranges/amounts falls between Low’s exemplary amounts and/or are merely close to these exemplary amounts).  Although Low fails to teach a direct working example further comprising carbon dioxide within the recited amounts, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed composition(s) from teachings of Low by, utilizing the examples in Table 4 as a starting point, follow the express teaching(s) of the reference by incorporating carbon dioxide within a typical amount of 2-15 wt.% in order to tailor the flammability properties of the composition (described above) while adjusting/balancing the exemplary relative amounts of R-1132a, R-32, and R-1234yf to account for the addition of the carbon dioxide.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 23, 2021